 Case 3:20-cv-00842-M-BT Document 56 Filed 09/10/21   Page 1 of 1 PageID 995



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

DAVID LEE DANIELS III,                §
                                      §
            Plaintiff,                §
                                      §
v.                                    §   Case No. 3:20-cv-00842-M-BT
                                      §
SANDRA L. JACKSON, et al.,            §
                                      §
            Defendants.               §
                                      §
                                      §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

August 26, 2021. The Court has made a de novo review of those portions of the

proposed Findings, Conclusions, and Recommendation to which objections were

made. The objections are overruled.

      SO ORDERED, this 10th day of September, 2021.




                                      1
